Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-8 in the reply filed on 3/24/22 is acknowledged.  The traversal is on the ground(s) that claim 9 depends from claim 1.  This is not found persuasive because regardless of search method, inventions having different limitations will require different search strategies, and the time to consider the relevancy of collective references would increase proportionally, as well. 
Furthermore, Examiner would like to refer applicant to MPEP 821.04 regarding potential rejoinders after allowable product claims are present.


The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and all depending claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, 3 & 4 include the limitation “battery cells” 
  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if the battery cells in claims 2-4 include or are the same as the battery cell in claim 1 or if they are different battery cells altogether. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosugi et al. (US 2009/0305125).

With respect to claim 1, Kosugi et al. discloses a battery device comprising:
 a battery cell 1; 
an exterior member 2a that accommodates the battery cell 1; and 
one or more foamed resin fixing members formed of a foamed resin having self- adhesiveness, and disposed between the battery cell 1 and the exterior member 2a. [0025-0028; Claim 5; Figure 3]

With respect to claim 2, Kosugi et al. discloses a plurality of battery cells 1, wherein the foamed resin fixing members are disposed between one of the battery cells 1 and another one of the battery cells 1 and between the exterior member 2a and the battery cells 1.  [0025-0028; Claim 5; Figure 3]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-4, 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. (US 2009/0305125) as applied to claims 1 & 2 above in further view of Eberleh et al. (US 2016/0359206).

With respect to claim 3, Kosugi et al. discloses wherein the battery cells 1 are laminated on each other [Figure 3; 0038]

Kosugi et al. does not disclose wherein  a hardness of the foamed resin fixing members are set depending on the number of laminated battery cells.  

Eberleh et al. discloses a battery device comprising: 
a battery cell; 
an exterior member that accommodates the battery cell 11; and 
one or more foamed resin fixing members 70 formed of a foamed resin having self- adhesiveness, and disposed between the battery cell and the exterior member
wherein  a hardness of the foamed resin fixing members are set depending on the number of laminated battery cells. [0021-0025; Figure 5A; Figure 5B; Figure 6A; Figure 6B; Figure 11]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery device of Kosugi et al. to include foamed resin fixing members wherein  a hardness of the foamed resin fixing members are set depending on the number of laminated battery cells, as disclosed in Eberleh et al., in order to allow for protection against external influences. [0021]

With respect to claim 4, Kosugi et al. discloses wherein the battery cells 1 are laminated on each other [Figure 3; 0038]

Kosugi et al. does not disclose wherein a hardness of the foamed resin fixing members is set depending on a laminated position of a corresponding one of the battery cells.

Eberleh et al. discloses a battery device comprising: 
a battery cell; 
an exterior member that accommodates the battery cell 11; and 
one or more foamed resin fixing members 70 formed of a foamed resin having self- adhesiveness, and disposed between the battery cell and the exterior member
wherein  a hardness of the foamed resin fixing members are set depending on a laminated position of a corresponding one of the battery cells. [0021-0025; Figure 5A; Figure 5B; Figure 6A; Figure 6B; Figure 11]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery device of Kosugi et al. to include foamed resin fixing members wherein  a hardness of the foamed resin fixing members are set depending on a laminated position of a corresponding one of the battery cells, as disclosed in Eberleh et al., in order to allow for protection against external influences. [0021]


With respect to claim 6, Kosugi et al. does not disclose wherein the foamed resin fixing members are arranged in a strip form, in a dot form, or in a staggered form.

Eberleh et al. discloses wherein the foamed resin fixing members are arranged in a strip form, in a dot form, or in a staggered form.

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery device of Kosugi et al. to include foamed resin fixing members arranged in a strip form, in a dot form, or in a staggered form, as disclosed in Eberleh et al., in order to allow for protection against external influences. [0021]

With respect to claim 8, Kosugi et al. does not disclose wherein a location inside the exterior member where the foamed resin fixing members are not disposed forms a cooling air passage.

Eberleh et al. discloses wherein a location inside the exterior member where the foamed resin fixing members 70 are not disposed forms a cooling air passage 21 [Figure 1B; 0060-0080]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery device of Kosugi et al. to include a cooling air passage, as disclosed in Eberleh et al., in order to allow for temperature monitoring of the battery cells in order to prevent defect. [0020-0030]


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. (US 2009/0305125) as applied to claim 2 above in further view of Johnson et al. (US 2011/0262785).

With respect to claim 5, Kosugi et al. does not disclose wherein the foamed resin fixing members are disposed at a position corresponding to an antinode of a vibration in an n-f order bending mode of the battery cell where n is a natural number.

Johnson et al. discloses a battery device comprising: 
a battery cell; 
an exterior member that accommodates the battery cell; and 
one or more foamed resin fixing members 16 formed of a foamed resin having self- adhesiveness,
wherein the foamed resin fixing members 16 are disposed at a position corresponding to an antinode of a vibration in an n-th order bending mode of the battery cell where n is a natural number. [0015; claim 5; Figure 1A]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery device of Kosugi et al. to include wherein the foamed resin fixing members are disposed at a position corresponding to an antinode of a vibration in an n-th order bending mode of the battery cell where n is a natural number, as disclosed in Johnson et al., in order to prevent decreased efficiency and life of the cell. [0003]

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. (US 2009/0305125) as applied to claim 1 above in further view of Cahill et al. (US 6,238,819).

With respect to claim 7, Kosugi et al. does not disclose wherein the foamed resin fixing members each have a strip form with a width varying in a longitudinal direction of the foamed resin fixing member.  

Cahill et al. discloses a battery device comprising: a battery cell; and one or more foamed resin fixing members wherein the foamed resin fixing members 1 each have a strip form with a width varying in a longitudinal direction of the foamed resin fixing member 1.  [Claim 7; Col. 8 lines 15-65]

A change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the foamed resin fixing members of Kosugi et al. to have a form with a width varying in a longitudinal direction of the foamed resin fixing member, as disclosed in Cahill et al. in order to allow for proper support of a variety of different sized cell types. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723